1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
11   MICHAEL THOMAS,                                )   Case No.: 1:19-cv-00333-LJO-SAB (PC)
                                                    )
12                 Plaintiff,                       )
                                                    )   ORDER ADOPTING FINDINGS AND
13          v.                                          RECOMMENDATIONS, DISMISSING CERTAIN
                                                    )   CLAIMS AND DEFENDANTS, AND REFERRING
14                                                  )   MATTER BACK TO MAGISTRATE JUDGE FOR
     DAVID DAVEY, et.al.,
                                                    )   INITIATION OF SERVICE OF PROCESS
15                 Defendants.                      )
                                                    )   [ECF No. 10]
16                                                  )
                                                    )
17                                                  )
18          Plaintiff Michael Thomas is appearing pro se in this civil rights action pursuant to 42 U.S.C. §
19   1983. The matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C. §
20   636(b)(1)(B) and Local Rule 302.
21          On June 10, 2019, the Magistrate Judge issued Findings and Recommendations recommending
22   that this action proceed against Defendants Licensed Vocational Nurse Thomas, Doctor Ulit, Doctor
23   Mays, Doctor Doe No. 1 (who was on duty at Corcoran Facility 4B on December 24, 2014, second
24   watch), and CMO Doe No. 2 (who denied authorization for the surgery on or about December 28,
25   2014) for deliberate indifference in violation of the Eighth Amendment. The Findings and
26   Recommendations were served on Plaintiff and contained notice that objections were due within
27   twenty-one days. No objections were filed and the time to do so has expired.
28

                                                        1
1           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court has conducted a de

2    novo review of this case. Having carefully reviewed the entire file, the Court finds the Findings and

3    Recommendations to be supported by the record and by proper analysis.

4           Accordingly, it is HEREBY ORDERED that:

5           1.     This action shall proceed against Defendants Licensed Vocational Nurse Thomas,

6    Doctor Ulit, Doctor Mays, Doctor Doe No. 1 (who was on duty at Corcoran Facility 4B on December

7    24, 2014, second watch), and CMO Doe No. 2 (who denied authorization for the surgery on or about

8    December 28, 2014) for deliberate indifference in violation of the Eighth Amendment.

9           2.     All other Defendants and claims are dismissed from the action; and

10          3.     The matter is referred back to the Magistrate Judge for initiation of service of process.

11
12   IT IS SO ORDERED.

13      Dated:    July 11, 2019                             /s/ Lawrence J. O’Neill _____
14                                                UNITED STATES CHIEF DISTRICT JUDGE

15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        2
